DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on November 29, 2021.  Claims 2-14 have been amended.  Claim 1 has been canceled.  Claims 15-19 have been newly added.

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13 and 14, the main reason for indication of allowance is because in the prior art of record, Tsuchiya (US 2016/0330378 A1) discloses a first optical device (camera 300 in fig. 1) to which a second optical device (lens 200) is detachable (¶ 0023), comprising at least one processor (system controller 340 and blur correcting microcomputer 350; ¶ 0020) that executes programs stored in a memory (¶ 0046) to function as: a communication unit configured to communicate with the second optical device (¶ 0105, detecting the operation of the interchangeable lens 100); a first image blur correction unit (¶ 0018 and 0022-0025); a determination unit configured to determine an image blur correction mode (Yoshida discloses that the user selects on .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
January 28, 2022